DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on 08/21/2020.  Claims 1, 2, 4, 6-23, and 25-27 are pending.  Claims 1 and 16 are independent.  Claims 8, 9, 11-15, 19, 21-23, and 25 are withdrawn.  Claims 3, 5, and 24 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/21/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 10, 16, 17, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over ElAttrache et al. (US Pub. No.: 2007/0191849) in view of Dean (US Pub. No.: 2013/0296893), Nobles et al. (US Pub. No.: 2007/0010829), and Cropper et al. (US Pub. No.: 2008/0275476).


    PNG
    media_image1.png
    495
    629
    media_image1.png
    Greyscale

Dean teaches, in the same field of endeavor (method of soft tissue repair), disposing at least one tissue augmentation block (113B-1, Figs. 22B, 22C, and 4A) on at least one of the first and second suture limbs, thereby increasing a surface area for engaging tissue associated with the respective suture limb (Figs. 4A and Figs. 22A-22C and at least Paras. [0079]-[0081]); wherein the tissue augmentation block has in three dimensions a length (the longest dimension of 113B-1, Figs. 4A and 22A-22C), a width (a radial dimension of 113B-1, Figs. 4A and 22A-22C), and a thickness (another radial dimension of 113B-1 perpendicular to the width of the 113B-1), the length extending from a proximal-most end of the tissue augmentation block to a distal-most end of the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of ElAttrache to include disposing at least one tissue augmentation block on at least one of the first and second suture limbs, thereby increasing a surface area for engaging tissue associated with the respective suture limb; wherein the tissue augmentation block has in three dimensions a length, a width, and a thickness, the length extending from a proximal-most end of the tissue augmentation block to a distal-most end of the tissue augmentation block and being the longest of the length, the width, and the thickness of the tissue augmentation block, as well as an opening extending through the length of the tissue augmentation block from the proximal-most end of the tissue augmentation block to the distal-most end of the tissue augmentation block; and after the coupling the two suture limbs, tightening the suture limbs such that the at least one tissue augmentation block is directed towards the soft tissue by translating along at least one of the first and second 
Nobles teaches, in the same field of endeavor (method of soft tissue repair), a method comprising a tissue augmentation block or a block for a suture to extend through therein (124, Fig. 19, body 124 can be considered as a tissue augmentation block because it can serve the function of a tissue augmentation block by providing a larger surface against the tissue and limits a compressive load on the soft tissue by the suture at the suture passes as shown in Fig. 19 and thus resisting pull-through of the suture in the soft tissue versus a suture with a knot) having a threader (128, Fig. 19) pre-disposed therein; wherein the threader is pre-disposed through the opening of the tissue augmentation block from the proximal-most end to the distal-most end of the tissue augmentation block in a pre-operative configuration (Fig. 19 and Para. [0058], the threader is preloaded into 124); and disposing at least one tissue augmentation block, which at least includes the tissue augmentation block having the threader pre-disposed therein, on at least one of the first and second suture limbs (40, Fig. 19) by coupling the at least one of the first and second suture limbs to the threader and applying a force to the threader to advance the threader and the at least one of the first and second suture limbs through the opening of the tissue augmentation block from the proximal-most end to the distal-most end of the tissue augmentation block (Figs. 19-20 and Para. [0058]); disassociating the first suture limb and the first block from the first threader (Figs. 19-23 and at least Paras. [0058]-[0059]); advancing the first block towards the first suture 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of ElAttrache in view of Dean to include the tissue augmentation block (124, Fig. 19) having a threader (128, Fig. 19) pre-disposed therein; wherein the threader is pre-disposed through the opening of the tissue augmentation block from the proximal-most end to the distal-most end of the tissue augmentation block (Fig. 19); and disposing at least one tissue augmentation block, which at least includes the tissue augmentation block having the threader pre-disposed therein, on at least one of the first and second suture limbs (40, Fig. 19) by coupling the at least one of the first and second suture limbs to the threader and applying a force to the threader to advance the threader and the at least one of the first and second suture limbs through the opening of the tissue augmentation block from the proximal-most end to the distal-most end of the tissue augmentation block; disassociating the first suture limb and the first block from the first threader; advancing the first block towards the first suture attachment site; and adjusting a location of at least one of the first block and first suture limb with respect to the tissue as taught by Nobles in order to facilitate the manipulation/loading of the suture onto the tissue augmentation block (Noble, at least Para. [0054]).
Furthermore, Cropper teaches, same problem-solving area (method of soft tissue repair or application of surgical block having a threader disposed therein for extending a suture through the surgical block), a method comprising removing a tissue augmentation block or a block for a suture to extend through therein (40, Fig. 3) having 
Before the effective filing date of the claimed invention, it would have been obvious to modify the method of ElAttrache in view of Dean and Nobles to include removing a tissue augmentation block  having the threader pre-disposed therein from packaging holding the tissue augmentation block in a pre-operative configuration as taught by Cropper in order to keep the tissue augmentation block and the preloaded threaded to remain sterile until the packaging is opened in the medical facility (Cropper, Para. [0022]).
In the modified invention, the disposing action transforms the tissue augmentation block from the pre-operative configuration into a post-operative configuration with respect to the at least one of the first and second suture limbs such that, in the post-operative configuration the tissue augmentation block is able to translate along the at least one of the first and second suture limbs because the post-operative configuration (threaded configuration) of the tissue augmentation block of the modified invention is similar to what is shown in Fig. 17B of Dean and the disposing action taught by Nobles transforms the tissue augmentation block from the pre-operative configuration into threaded configuration.
Regarding claims 6 and 26, Dean further teaches a tissue augmentation block of the at least one tissue augmentation block further comprises plastic, synthetic polymer, or biocompatible/biologic materials (Para. [0013]).
Regarding claim 10, ElAttrache further discloses coupling the two suture limbs with at least one suture anchor disposed in bone comprises coupling the two suture 
However, Dean teaches, disposing a tissue augmentation block on each of the suture limbs, thereby increasing a surface area for engaging tissue associated with the respective suture limb (Figs. 4A and 22A-22C); wherein each tissue augmentation block is directed towards the soft tissue (Figs. 22A-22C).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of ElAttrache to include a tissue augmentation block on each of the suture limbs, thereby increasing a surface area for engaging tissue associated with the respective suture limb; wherein each tissue augmentation block is directed towards the soft tissue as taught by Dean in order to obtain the advantage of limiting a compressive load on the soft tissue by the suture at the suture passes and thus resisting pull-through of the suture in the soft tissue (Dean, Para. [0011]).  In  modified method, the tissue augmentation block(s) on the at least one .
Claims 4, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ElAttrache et al. (US Pub. No.: 2007/0191849) in view of Dean (US Pub. No.: 2013/0296893), Nobles et al. (US Pub. No.: 2007/0010829), and Cropper et al. (US Pub. No.: 2008/0275476) as applied to claims 1 and 16 above, respectively, and further in view of Ziniti et al. (US Pub. No.: 2013/0016710).
Regarding claims 4 and 18, ElAttrache in view of Dean, Nobles, and Cropper discloses substantially all the limitations of the claims as taught above.  Dean further discloses providing a second tissue augmentation block (113B-2, Fig. 4A, 22B, and 22C) having in three dimensions a length (the longest dimension of 113B-2, Fig. 4A, 22B, and 22C), a width (a radial dimension of 113B-2, Fig. 4A, 22B, and 22C), and a thickness (another radial dimension of 113B-2 perpendicular to the width of 113B-2), the length extending from a proximal-most end of the second tissue augmentation block to a distal-most end of the second tissue augmentation block and being the longest of the length, the width, and the thickness of the second tissue augmentation block (Fig. 4A, 22B, and 22C), as well as an opening (central opening of 113B-2 extending through the entire 113B-2, Fig. 4A, 22B, and 22C) extending through the length of the second tissue augmentation block from the proximal-most end of the second tissue augmentation block to the distal-most end of the second tissue augmentation block (Fig. 4A, 22B, and 22C).  Nobles further discloses a threader being pre-disposed through the opening of the a tissue augmentation block from the proximal-most end to the distal-most end of the second tissue augmentation block (Fig. 19).  Furthermore, Cropper discloses 
Ziniti teaches, in the same field of endeavor (method of soft tissue repair), a method comprising coupling each suture limb to a threader such that a second suture limb is coupled to a second threader (Figs. 7-9).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method ElAttrache in view of Dean, Nobles, and Cropper to use known method/technique to or it would have been obvious to one of ordinary skill in the art to try to modify the method ElAttrache in view of Dean, Nobles, and Cropper to use a second threader for a second suture limb as taught by Ziniti to perform the repeating steps of coupling a suture limb to a threader associated with a suture augmentation block for the second suture limb with the second suture limb coupled to a second threader and applying a force to the second threader to advance the second threader and the second suture limb through the opening of the second tissue augmentation block from the proximal-most end to the distal-most end of 
Regarding claim 20, ElAttrache in view of Dean, Nobles, Cropper, and Ziniti discloses substantially all the limitations of the claims as taught above.  ElAttrache further discloses a second suture (the second suture comprises of the third and fourth limbs, see Figure above) having a third suture limb (see Figure above), the second suture being attached to a second suture implant (see Figure above) disposed in bone in the body (see Figure above and Figures 5-10), the third suture limb being coupled to tissue, securing a portion of the third suture limb at the surgical site (see Figure above and Figures 5-10); wherein securing a portion of the first suture limb of the first suture at the surgical site further comprises coupling the first suture limb to a first lateral anchor (see Figure above and Figures 5-10), wherein securing a portion of the second suture limb of the first suture at the surgical site further comprises coupling the second suture limb to a second lateral anchor (see Figure above and Figures 5-10), wherein securing a portion of the third suture limb of the second suture at the surgical site further comprises coupling the third suture limb to the second lateral anchor (see Figure above 
Ziniti teaches, in the same field of endeavor (method of soft tissue repair), a method comprising coupling each suture limb to a threader (Figs. 7-9).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method ElAttrache in view of Dean and Nobles to use known method/technique to or it would have been obvious to one of ordinary skill in the art to try to modify the method ElAttrache in view of Dean and Nobles to use a different threader for each suture limb by as taught by Ziniti such as using a third threader for manipulating a third suture limb to perform the repeating steps of coupling a suture limb to a threader associated with a suture augmentation block for the third suture limb with the third suture limb coupled to a third threader by coupling the third suture limb of the second suture to a third threader having a third tissue augmentation block disposed thereon; applying a force to the third threader to move the third threader with respect to the third tissue augmentation block such that the third suture limb is passed into the third tissue augmentation block to dispose the third tissue augmentation block onto a portion of the third suture limb; and disassociating the third suture limb and the third tissue augmentation block from the third threader in order to form a third/ another duplicated suture limb assembly having a third tissue augmentation block disposed on .
Claims 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over ElAttrache et al. (US Pub. No.: 2007/0191849) in view of Dean (US Pub. No.: 2013/0296893), Nobles et al. (US Pub. No.: 2007/0010829), and Cropper et al. (US Pub. No.: 2008/0275476) as applied to claims 6 and 26 above, respectively and further in view of Brunelle et al. (US Pub. No.: 2009/0018655).
Regarding claims 7 and 27, ElAttrache in view of Dean, Nobles, and Cropper discloses substantially all the limitations of the claim but fails to disclose that the tissue augmentation block comprises collagen.
Brunelle teaches, in the same field of endeavor (method of soft tissue repair with suture), a tissue augmentation block (4, Figs. 12C) comprising collagen (at least Paras. [0007], [0036] and [0037]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the tissue augmentation block of ElAttrache in view of Dean, Nobles, and Cropper to be formed of collagen as taught by Brunelle, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability.  See MPEP 2144.07
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 6, 7, 10, 16-18, 20, 26, and 27 have been considered but are moot in view of new ground(s) of rejection.
Applicant's arguments filed 08/21/2020 have been fully considered but they are not persuasive.   In response to the argument(s) on pages 14-24 of the remarks, Nobles .
Furthermore, Cropper teaches, same field of endeavor / same problem-solving area (method of soft tissue repair or application of surgical block having a threader disposed therein for extending a suture through the surgical block), a method comprising removing a tissue augmentation block or a block for a suture to extend through therien (40, Fig. 3) having the threader (50, Fig. 3) pre-disposed therein from packaging holding the tissue augmentation block in a pre-operative configuration (Para. [0013] and [0022]).
Before the effective filing date of the claimed invention, it would have been obvious to modify the method of ElAttrache in view of Dean and Nobles to include removing a tissue augmentation block  having the threader pre-disposed therein from packaging holding the tissue augmentation block in a pre-operative configuration as taught by Cropper in order to keep the tissue augmentation block and the preloaded threaded to remain sterile until the packaging is opened in the medical facility (Cropper, Para. [0022]).  The proposed modification is merely to modify the method of ElAttrache in view of Dean and Nobles to include removing a tissue augmentation block having the 
ElAttrache, Dean, Nobles, and Croppers are from the same field of endeavor (method of soft tissue repair involving sutures).  ElAttrache discloses a method of soft tissue repair using sutures, but does not discloses the tissue augmentation blocks.  Dean teaches the tissue augmentation blocks on the sutures for limiting a compressive load on the soft tissue by the suture at the suture passes and thus resisting pull-through of the suture in the soft tissue.  Furthermore, Nobles teaches a threader pre-disposed in a tissue augmentation block and pulling the suture through the tissue augmentation block in order to obtain the advantage of facilitating the manipulation/loading of the suture onto the tissue augmentation block.  In addition, Croppers discloses a tissue augmentation block or surgical block for a suture to extend through therein having a threader pre-disposed therein is held inside a packaging and a method of removing the tissue augmentation block having the threader pre-disposed therein from the packaging holding the tissue augmentation block in a pre-operative configuration in order to keep the tissue augmentation block and the preloaded threaded to remain sterile until the packaging is opened in the medical facility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 10:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.